900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilford Larry BROOKS, Plaintiff-Appellant,v.THE UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES,Social Security Administration, Defendants-Appellees.
No. 89-2154.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 7, 1990.Decided:  March 23, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (C/A No. 89-1991-S).
Wilford Larry Brooks, appellant pro se.
D.Md.
AFFIRMED.
Before PHILLIPS, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Wilford Larry Brooks appeals from the district court's order denying his petition for a writ of mandamus seeking payment of social security benefits.  Our review of the record and the district court's opinion discloses that his appeal is without merit.  That Brooks is in poor health and has dependents relying on his support does not entitle him to benefits;  42 U.S.C. Sec. 402(x)(1) provides that social security benefits may be withheld from incarcerated felons such as Brooks.  Accordingly, we affirm on the reasoning of the district court.  Brooks v. Department of Health and Human Services, CA-89-1991-S (D.Md. July 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED